The Supreme Court affirmed the decree of the Orphans’ Court on May 14,1883, in the following opinion,
Per Curiam.
The Act of Assembly gives to the widow or the children of a decedent the right to retain $300 out of the decedent’s estate. The Act fixes no age or circumstances which shall deprive the children of a right to so claim. This Court, in view of the spirit of the law, has held that an adult child living apart from the father’s family and not dependent on him for support, is not entitled to claim under this statute. Here the appellee always lived with her father, the decedent, as a member of his family. She continued with him after she arrived at the age of twenty-one, just as she had before. She remained as a child, not as a servant. The language of the Act does not bar her claim. The spirit and purpose thereof in providing this sum for the family give it to her. She fills the requirement of the statute.
Decree affirmed and appeal dismissed at the costs of the appellant.